DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	Prior art fails to disclose the specifics of applicant’s invention including “a method for facilitating remote care therapy for a patient having an implantable medical device (IMD), the method comprising…launching a secure communications channel between the first and second external devices based on the trusted association between the first external device and the IMD and the trusted association between the second external device and the IMD, wherein the secure communication channel is configured to effectuate one or more remote care therapy operations relative to the patient, wherein the first external device is remote from the IMD and the second external device, and wherein the second external device is in proximity of the IMD of the patient, the one or more remote care therapy operations mediated between the first external device and the IMD of the patient.” as required in independent Claim 1.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645           
March 21, 2022